PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,256,102
Issue Date: 9 Apr 2019
Application No. 15/938,321
Filing or 371(c) Date: 28 Mar 2018
Attorney Docket No. 512314US
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. § 5.25 filed October 2, 2020, which seeks a retroactive license for foreign filing under 35 U.S.C. § 184.  This is also a decision on the “Expedited Processing” request filed October 2, 2020, which is being treated as a petition under 37 C.F.R. § 1.182 requesting expedited consideration of the petition under 37 C.F.R. § 5.25.

Pursuant to petitioner’s authorization, deposit account no. 15-0030 has been charged the required $220 petition fee under 37 CFR 1.17(g) and the required $420 petition fee under 37 CFR 1.17(f).

The petition under 37 C.F.R. § 1.182 is GRANTED.

The petition under 37 C.F.R. § 5.25 is DISMISSED.

This decision concerns Application No. 1752741 filed in France on March 31, 2017.

Facts

Commissariat A L’Energie Atomique Et Aux Ene Alt (CEA) is requesting a retroactive license under 35 U.S.C. 184.

Dr. Veronique Robert is a Patent Engineer for CEA responsible for various intellectual property matters.

Prior to December 14, 2017, Dr. Robert was unaware of the requirement to obtain a foreign filing license from the United States Patent and Trademark Office (“USPTO”) prior to filing certain patent application outside the United States.

Jean-Philippe Guerin is patent counsel for CEA.

Dr. Robert instructed Mr. Guerin to file an application in France.

Mr. Guerin filed Application No. 1752741 (“French application”) on March 31, 2017 in France.

Mr. Guerin states that at the time the aforementioned foreign application was filed he was not aware that the claimed subject matter was made in the United States.

On December 14, 2017, Dr. Robert learned of the need to obtain a foreign filing license from the USPTO prior to filing certain patent application outside the United States.  Thereafter, CEA took actions to identify all the prior foreign applications filed without the necessary foreign filing license.

CEA engaged the services of the law firm of Oblon, McClelland, Maier & Neustadt, L.L.P. (“Oblon”) on February 12, 2018.

Oblon prepared the petition for a retroactive license, and Oblon asserts the petition was filed on    May 22, 2018.  

The file wrapper for this application does not include the petition Oblon asserts was originally filed on May 22, 2018.

Oblon resubmitted the petition on October 2, 2020.


Discussion

37 C.F.R. § 5.25(a) states,

A petition for retroactive license under 35 U.S.C. 184 shall be presented in accordance with § 5.13 or § 5.14(a), and shall include:

(1)  	A listing of each of the foreign countries in which the unlicensed patent application material was filed,
(2) 	The dates on which the material was filed in each country,
(3) 	A verified statement (oath or declaration) containing:
(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed aboard[sic], and that it is not currently under a secrecy order,
(ii) 	A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and 
(4) 	The required fee (§ 1.17(g) of this chapter).

37 C.F.R. § 5.25(b) states,

The explanation in paragraph (a) of this section must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the 

As will be discussed, the petition fails to comply with the requirement set forth in 37 C.F.R. 
§ 5.25 (a)(3)(iii).  The petition fails to contain an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained.

37 C.F.R. § 5.25(b) requires “…statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing...”  Veronique Robert directed Jean-Philippe Guerin to file the French application. However, the petition does not include a copy of the instructions for filing. The petition only includes emails from March 2018. The French application was filed in 2017. Dr. Roberts must have instructed the filing of the French application before 2018. It appears the emails submitted with the present petition pertain to the U.S. filing, which occurred on March 28, 2018. It is noted Mr. Guerin filed the U.S. application, as well.

It follows that on renewed petition, a copy of the instructions (along with an English translation, if applicable) from Dr. Robert to Mr. Guerin directing the filing of the French application must be provided. 

In addition, the petition fails to include an adequate explanation of why the material was filed abroad without the required license having been first obtained.

The renewed petition should incudes answers to the following questions:

(1)	What checks, if any, did CEA have in place to ensure foreign applications would not be filed without a necessary foreign filing license first being obtained?
(2)	What checks, if any, did CEA have in place to determine if the subject matter for a foreign application included subject matter made in the United States?
(3)	If checks were in place, why was the procedure not following in this case, and when were the checks first implemented?

Any renewed petition filed in response to this decision must be filed within two months of the issuance date of this decision. Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled, “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. § 704.




By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.  


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner 
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Document Code “RETR.LICENSE”, which has a document description of “Request for Retroactive Foreign Filing License,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General EFS Web information can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.